Warner, Chief Justice.
The defendant was indicted for the offense of simple larceny, and charged with having stolen a spotted hog. On the trial of the case, the jury found the defendant guilty. A motion was made for a new trial on the grounds therein stated, which was overruled, and the defendant excepted.
Although the evidence was conflicting, there is sufficient evidence in the record to sustain the verdict. The jury returned a general verdict of guilty, but at the same time handed the judge a written request, signed by ten of the jurors, requesting him to be as merciful in his sentence as in his judgment he could be. The court asked the jury if that paper was a part of their verdict ? They said it was not that their verdict was “ guilty,” and that they gave him the *46paper only as individual's, and not as jurors — whereupon the verdict was recorded without said separate paper, the same not being considered any part of the record in said case.
There was no error in refusing the separate paper to be entered upon the records of the court as part of the verdict of the jury in the case, nor in overruling the defendant’s motion for a new trial, because of the handing of the paper by the jury to the judge, on the statement of facts contained in the record.
Let the judgment of the court below be affirmed.